Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-2, 8, 11, 13, 15, 17, 20, 26, 28, 32, 33, 36, 37, 39, 40, 42, 46, 48 and 49 are pending. Claims 3-7, 9, 10, 12, 14, 16, 18, 19, 21-25, 27, 29-31, 34, 35, 38, 41, 43-45, 47 and 50 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I and the species of GAME31, in particular SEQ ID NO: 30 and 35, in the reply filed on 23 June 2022 is acknowledged. 
	Claims 36, 37, 39, 40, 42, 46, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
	In addition, claims 8, 20, 28 and 32 are withdrawn from consideration as they are directed to the non-elected invention of reducing expression of GAME31. Therefore, claims 1-2, 11, 13, 15, 17, 26 and 33 are subject to examination. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., 182). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
In claim 17 a semicolon should be inserted in between the limitation “comprising” and “alpha-tomatine”.

Improper Markush Grouping

Claims 1, 2, 13, 15, 17 and 33 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The claims are drawn to different glycoalkaloidmetabolism (GAME) enzymes with different structures and different functions in so far as they modify different steroidal alkaloids (SA) or steroidal alkaloid glycosylated derivatives thereof. Moreover, the claims are drawn to increasing or decreasing expression of the genes encoding these enzymes which results in different functions and/or phenotypes (e.g., end product taste versus pest resistance).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 11, 15, 17 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “appearance” rendering the metes and bounds of the claim indefinite because the specification fails to define “appearance” and because it is not clear if appearance is merely the presence of the SA in any amount, or, if appearance overlaps in scope with an increased content of SAs.
It is also not clear how to interpret the limitation “appearance” in light of a plant having an “altered” content of a SA. In other words, if the SA content is altered it by definition does not appear.
	Claims 2, 11, 15, 17 and 26 are rejected to depending upon a rejected base claim and for failing to remedy the issues of indefiniteness. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11, 13, 15, 17, 26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for expressing SEQ ID NO: 18 in tomato to produce hydroxytomatine, does not reasonably provide enablement for expressing the genus of nucleic and amino acids encoding GAME31 gene and polypeptides to produce the array of SAs or glycosylated derivatives thereof and the myriad of Solanaceae plants as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
	The instant claims are broadly drawn to a genetically modified Solanaceae plant comprising increased content of a SA or glycosylated derivative thereof where the plant has enhanced expression of glycoalkaloidmetabolism 31 (GAME 31) or increase activity or stability of GAME 31 having the a nucleotide sequence with as little as 80% sequence identity to SEQ ID NO: 30 or an amino acid sequence with as little as 80% sequence identity to SEQ ID NO: 35, wherein said gene is mutated, wherein the plant has increased resistance to at least one plant pathogen, pest or predator or combination thereof, and a method of transforming a plant with a nucleotide sequence encoding GAME 31.
	Meanwhile, the specification teaches that new candidate genes involved in the metabolism or steroidal glycoalkaloids (SGAs) were screened in tomato introgression lines (IL) and backcross inbred lines (BIL) and that a SGA profile was generated (p. 186, ¶ 0601-0602). Chromosomal areas linked to the variation of each SGA was used to arrive at candidate gene GAME31 having the sequence of SEQ ID NO: 18 responsible for hydroxylating alpha tomatine to form hydroxytomatine (p. 187, ¶ 0608).
	Additional GAME31 and GAME31-like genes were identified in Solanum spp. with tomato GAME31 expression correlating with the accumulation of hydroxytomatine suggesting that it potentially hydroxylates SGAs (Table 2; see also p. 190, ¶ 0616). When tomato GAME31 was tested with potato steroidal alkaloids it was found  to not hydroxylate any SA or SGAs (p. 192, ¶ 0623).
	However, the specification fails to provide guidance or working examples for predictably using the broad genus of nucleotides and polypeptides in the equally broad genus of Solanaceae crop plants as claimed, and further fails to teach that said enzyme can have an increase enzyme activity or stability to predictably obtain plants wherein at least one SA or glycosylated derivative thereof as broadly claimed is produced.
	Moreover, the specification fails to teach which particular structures within the GAME31 gene confer functional activity such that the skilled artisan would be unable to make a functional polypeptide or one having increased enzymatic activity or stability. 
	Guidance and working examples are paramount in light of the fact that the claims are directed to GAME31 genes with nucleotide sequences having as little as 80% identity to SEQ ID NO: 30 or GAME31 polypeptides with amino acid sequences having as little as 80% sequence identity to SEQ ID NO: 35.
	For example, a nucleic acid sequence having at least 80% identity to SEQ ID NO: 30 would have 469 nucleic acid substitutions while a polynucleotide encoding a polypeptide with at least 80% identity to SEQ ID NO: 35 would have 65 amino acid substitutions, and would therefore encompass 3469 and 1965 distinct gene and protein variants, respectively. 
	In the absence of guidance indicating where in the sequence of SEQ ID NO: 30 and 35 such variations can be sustained, undue trial and error experimentation would be required to make the claimed polynucleotides of SEQ ID NO: 30, or to the make the polypeptide which would retain the activity of SEQ ID NO: 35, leading to functional GAME31 polypeptides to alter the genus of SA or SGAs in the genus of plants as broadly claimed.
	This lack of guidance is complicated by the state of the art, which teaches that while GAME31 overexpression in tomato increases esculeoside A at the expense of alpha-tomatine and increases hydroxytomatine as encompassed by instant claim 17 (Cardenas et al, 2019, Nature Communications, 10:1-13; see p. 6, col. 2, last ¶ bridging p. 7), it is GAME32 that hydroxylates the potato SGA to produce leptinines which could lead to resistance against colorado potato beetle as encompassed by instant claim 13 (p. 7, col. 1, ¶ 1).
	Thus, based on the state of the art the skilled practitioner would not expect GAME31 as broadly claimed to alter the content of SA of SGA as broadly claimed or to confer increased resistance to any conceivable pest or pathogen as claimed because GAMEs retain particular functions in particular plant species.
	Therefore, in light of the failure of the specification to teach the critical domains or motifs that confer GAME31 functional activity, the breadth of the claims which encompass an exhaustive genus of nucleotide and amino acid sequences, the lack of working examples demonstrating the predictable creation of plants and use of methods as claimed, and the state of the art as discussed supra, the skilled artisan would resort to undue trial and error experimentation to make and use the plants and methods as claimed, which is tantamount and impermissible excessive experimentation.

	
Claims 1-2, 11, 13, 15, 17, 26 and 33 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1-2, 11, 13, 15, 17, 26 and 33 are broadly drawn to a genetically modified Solanaceae plant comprising increased content of a SA or glycosylated derivative thereof where the plant has enhanced expression of GAME 31 or increase activity or stability of GAME 31 having the a nucleotide sequence with as little as 80% sequence identity to SEQ ID NO: 30 or an amino acid sequence with as little as 80% sequence identity to SEQ ID NO: 35, wherein said gene is mutated, wherein the plant has increased resistance to at least one plant pathogen, pest or predator or combination thereof, and a method of transforming a plant with a nucleotide sequence encoding GAME 31.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
	Here, the specification describes that new candidate genes involved in the metabolism of SGAs were screened in tomato IL and BIL and that a SGA profile was generated (p. 186, ¶ 0601-0602). Chromosomal areas linked to the variation of each SGA was used to arrive at candidate gene GAME31 having the sequence of SEQ ID NO: 18 responsible for hydroxylating alpha tomatine to form hydroxytomatine (p. 187, ¶ 0608).
	Additional GAME31 and GAME31-like genes were identified in Solanum spp. with tomato GAME31 expression correlating with the accumulation of hydroxytomatine suggesting that it potentially hydroxylates SGAs (Table 2; see also p. 190, ¶ 0616). When tomato GAME31 was tested with potato steroidal alkaloids it was found  to not hydroxylate any SA or SGAs (p. 192, ¶ 0623).
	However, the specification fails to describe a representative number of species from the broad genus of nucleotides and polypeptides in the equally broad genus of Solanaceae crop plants as claimed, and further fails to describe that said enzyme can have increased enzyme activity or stability to predictably obtain plants wherein at least one SA or glycosylated derivative thereof as broadly claimed is produced.
	Moreover, the specification fails to describe the particular structures within the GAME31 gene that confer functional activity such that the skilled artisan would be unable to predictably make a functional polypeptide or one having increased enzymatic activity or stability. 
	This description is critical in light of the fact that the claims are directed to GAME31 genes with nucleotide sequences having as little as 80% identity to SEQ ID NO: 30 or GAME31 polypeptides with amino acid sequences having as little as 80% sequence identity to SEQ ID NO: 35.
	For example, a nucleic acid sequence having at least 80% identity to SEQ ID NO: 30 would have 469 nucleic acid substitutions while a polynucleotide encoding a polypeptide with at least 80% identity to SEQ ID NO: 35 would have 65 amino acid substitutions, and would therefore encompass 3469 and 1965 distinct gene and protein variants, respectively. 
	In the absence of describing where in the sequence of SEQ ID NO: 30 and 35 such variations can be sustained, the skilled practitioner would not be of the opinion that Applicant possesses the genus of claimed polynucleotides of SEQ ID NO: 30 or the genus of polypeptides which would retain the activity of SEQ ID NO: 35, leading to functional GAME31 polypeptides to alter the genus of SA or SGAs in the genus of plants as broadly claimed.
	The failure of the specification to describe this structure-function correlation is complicated by the state of the art, which describes that while GAME31 overexpression in tomato increases esculeoside A at the expense of alpha-tomatine and increases hydroxytomatine as encompassed by instant claim 17 (Cardenas et al, see p. 6, col. 2, last ¶ bridging p. 7), it is GAME32 that hydroxylates the potato SGA to produce leptinines which could lead to resistance against colorado potato beetle as encompassed by instant claim 13 (p. 7, col. 1, ¶ 1).
	Thus, based on the state of the art the skilled practitioner would not expect GAME31 as broadly claimed to alter the content of SA of SGA as broadly claimed or to confer increased resistance to the genus of pests or pathogens as claimed because GAMEs retain particular functions in particular plant species.
	Therefore, without a description of a representative number of species of genes and polypeptides as claimed or a description of the structures that confer GAME31 functional activity, the skilled artisan would not be of the opinion that Applicant possesses the genes, polypeptides, plants and methods as claimed.

Conclusion
No claim is allowed.
The claims appear to be free of the prior art as it fails to disclose or teach GAME31, which the instant application asserts is a newly discovered gene (see also search results dated 07 July 2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662